Exhibit： Facility for Trade Financing Contract Contract No.: jianshankaidai (2008) Party A: Shaanxi Tianren Organic Food Co., Ltd. Address: A-4 Tongxiege Building, No.12, Gaoxin 2nd Rd, Hi-tech Zone, Xi’an, China 710075 Legal Representative (Chief Officer): Xue Hongke Telephone: 029-88386415 Fax: 029-88386230 Post Code: 710075 Party B: China Construction Bank, [Gaoxin Branch] Address: No. 42 Gaoxin Road Chief Officer: Zhou Cunxing Telephone: 029-88333539 Fax: 029-88321414 Post Code: 710075 In order to promote cooperation between Party A and Party B in export-import trade financing, Party B agrees to provide Party A with a revolving facility up to a certain amount for a fixed term at the application by Party A and subject to the satisfaction of conditions required by Party B. Party A and Party B hereby enter into this Contract. Article 1.Facility for Trade Financing “Facility for Trade Financing” (the “Facility”) shall mean the maximum amount of outstanding principal that Party B agrees to provide to Party A for the purpose of trade financing under certain conditions and within the Availability Period in this contract. At any time within the Availability Period, Party A may apply for trade financing on a revolving basis in accordance with the terms and conditions of this Contract and without limitation on frequency and amount of each individual financing (unless this Contract provides otherwise), subject always to: The amount of the outstanding principals provided by Party B does not exceed the Maximum Amount of the Facility; and The aggregate of the amount of Party A’s any individual application and the amount of the outstanding principal at the time of such application does not exceed the Maximum Amount of the Facility. Article 2. Categories and Amount of the Facility Party B agrees to provide to Party A the Facility with an amount not exceeding RMB twelve million (the “Maximum Amount ”), and among other things, 1.Line for Issuance of Sight L/C where Party B is able to have control over the title of the underlying goods is(amount in words)(the “Maximum Amount ”); 2.Line for Issuance of Sight L/C where Party B is unable to have control over the title of the underlying goods is (amount in words)(the “Maximum Amount ”); 3.Line for Issuance of Usance L/C where the committed term is within 90 days shall be (amount in words)(the “Maximum Amount ”); 4.Line for Issuance of Usance L/C where the committed term is 90 days or more shall be (amount in words)(the “Maximum Amount ”); 5.Line for T/R under L/C shall be (amount in words)(the “Maximum Amount ”); 6.Line for T/R under Unconfirmed-L/C shall be (amount in words)(the “Maximum Amount ”); 7.Line for the goods under such Shipping Guarantee shall be (amount in words)(the “Maximum Amount ”); 8.Line for Packing Loan shall be RMB twelve million (the “Maximum Amount ”); 9.Line for Short Term Financing under Export L/C shall be RMB twelve million (the “Maximum Amount ”); 10.Line for Export Bill Purchase shall be RMB twelve million (the “Maximum Amount ”); 11.Line for Bill of Exchange Discount / Purchase of Account Receivable under Usance L/C shall be twelve million RMB (the “Maximum Amount ”); 12.Line for Export Collection Loan under D/P shall be RMB twelve million (the “Maximum Amount ”); 13.Line for Export Collection Loan under D/A shall be RMB twelve million (the “Maximum Amount ”); 14.Others.
